department of the treasury internal_revenue_service washington d c oct se tep rat tax_exempt_and_government_entities_division u i l kkkekkekereererer kekekrekekrereeer kreeekrekrerereere legend taxpayer a keekrerererererek ira x bank b - thik eer rkakkkekre riker amount d - ererekerererere fu nd f kerrererekrekrekrk company c _ kekkekeeerekeerere amount e kererererereeee bank k krekkekererereeee dear krekkekekekrerrerere this is in response to your letter dated date as supplemented by correspondence dated date and date in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalties of perjury in support of your request enennennentes taxpayer a a year old individual maintains aga individual_retirement_arrangement ira x with bank b in septembe taxpayer a decided to invest some of the ira x funds in fund f offered by company c fund f is an investment offered by company c under its ira program documentation submitted with this request shows taxpayer a withdrew amount d from ira x on september september taxpayer a states that he spoke with company c personnel who suggested that he could meet the investment deadline by transferring funds from ira x to fund f instead of completing the transaction by mail based upon this suggestion taxpayer a transferred amount e from ira x to fund f company c decided to close fund f to new investors on taxpayer a asserts that around this time he had scheduled to attend two after investing amount e in fund f taxpayer a retained possession of amount d investment seminars not related to this transaction and decided not to return amount d to an ira until after he had attended those seminars after deciding that the material presented at the seminars was too risky and after pursuing other possibilities taxpayer a asserts that he decided to return amount d to bank b but bank b would not accept amount d because the 60-day rollover period had expired taxpayer a states that he did not make a note of the 60-day rollover period and forgot that he had the check in his possession when he realized that he had kept amount d out of an ira for too long taxpayer a on november with bank k where it remains deposited deposited amount d into his checking account he maintains based upon the foregoing facts and representations you request that the service waive the day rollover requirement with respect to the distribution of amount d from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or erecta ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information submitted in this case indicates that taxpayer a withdrew amount d from ira x on september taxpayer a states that decided to explore other investment opportunities before depositing amount d back into an ira taxpayer a says that he did not make a note as to when the 60-day rollover period expired and did not remember that he had the check in his possession until after the expiration of the 60-day rollover period at which time he attempted to put it back into ira x the service has the authority to waive the 60-day rollover requirement for a distribution from an ira where the individual failed to complete a rollover to nenenineeneniee 29quuouzvsl another ira within the 60-day rollover period but was prevented from doing so because of one of the factors enumerated in revproc_2003_16 for example errors committed by a financial_institution hospitalization postal error and disability information presented by taxpayer a demonstrates that the ability to deposit amount d into an ira within the 60-day rollover period was within the reasonable control of taxpayer a therefore pursuant to sec_408 of the code the service hereby declines to waive the 60-day rollover requirement with respect to the distribution of amount d from ira x and thus amount d will not be considered a valid rollover_contribution within the meaning of sec_408 of the code because the 60-day rollover requirement was not satisfied no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent lf you have any questions concerning this ruling please contact se t ep ra t2 sincerely yours signed soyob b floyd joyce e floyd manager employee_plans technical group enclosures deleted copy of letter_ruling notice
